Name: Council Regulation (EEC) No 1926/90 of 29 June 1990 opening and providing for the administration of Community tariff quotas for certain chemical products
 Type: Regulation
 Subject Matter: tariff policy
 Date Published: nan

 7 . 7 . 90 Official Journal of the European Communities No L 174/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1926/90 of 29 June 1990 opening and providing for the administration of Community tariff quotas for certain chemical products THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas, it is appropriate to take the necessary measures to ensure efficient Community administration of these tariff quotas while offering the Member States the oppor ­ tunity to draw from the quota volumes the necessary quantities corresponding to actual imports ; whereas this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quotas are used up and inform the Member States accordingly ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, all transactions concerning the admi ­ nistration of the quantities drawn by that economic union may be carried out by any one of its members, Whereas production in the Community of certain chemical products is currently unable to meet the specific requirements of the user industries in the Community ; whereas, consequently, Community supplies of products of this type currently depend to a considerable extent on imports from third countries ; whereas the most urgent Community requirements for the products in question should be met immediately on the most favourable terms ; whereas zero duty Community tariff quotas should therefore by opened within the limits of appropriate volumes for a period up to 31 December 1990 ; taking account of the need not to disturb the markets for such products nor the starting out or development of Commu ­ nity production ; HAS ADOPTED THIS REGULATION : Article 1 1 . From the date of entry into force of this Regulation until 31 December 1990 , the customs duties applicable to imports into the Community of the products listed below shall be suspended at the levels and within the limits of the Community tariff quotas shown below. Whereas it is necessary, in particular, to ensure for all Community importers equal and uninterrupted access to the said quotas and to ensure the uninterrupted applica ­ tion of the rates laid down for the quotas to all imports of the products concerned into all Member States until the quotas have been used up ; Order No CN code (a) Descriptions Volume of tariff quota (tonnes) Rate of duty (%) 09.2725 ex 3901 90 00 Copolymers of erhylene and methacrylic acid, containing from 8 % to 12 % by weight of methacrylic acid, put up in one of the forms' referred to in Note 6 (b) to Chapter 39 4 200 4 09.2727 ex 3902 90 00 Synthetic poly-alpha-olefin having a kinetic viscosity of not less than 38 x 10  6 m2 s  1 (38 centistokes) at 100 °C measured using the ASTM D 445 method, for the manufacture of lubrica ­ ting oil 2 200 0 (a) TARIC codes : 3901 90 00 * 97 and 3902 90 00 ' 95 No L 174/2 Official Journal of the European Communities 7. 7. 90 2. Within the limits of these tariff quotas the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accordance with the relevant provi ­ sions of the 1985 Act of Accession . Article 2 The tariff quotas referred to in Article 1 shall be managed by the Commission, which may take any appropriate administrative measures to ensure that they are managed efficiently. Article 3 Where an importer presents a present covered by this Regulation for release for free circulation in a Member State, applying to take advantage of the preferential arran ­ gements, and the entry is accepted by the customs autho ­ rities, the Member State concerned shall, by notifying the Commission, draw an amount corresponding to its requi ­ rements from the appropriate quota volume. Requests for drawings, indicating the date on which the entries were accepted, must be sent to the Commission without delay. Drawings shall be granted by the Commission in chrono ­ logical order of the dates on which the customs authori ­ ties of the Member States concerned accepted the entries for release for free circulation , to the extent that the avai ­ lable balance so permits . If a Member State does not use a drawing in full it shall return any unused portion to the corresponding quota - volume as soon as possible . If the quantities requested are greater than the available balance of the quota volume, the balance shall be allo ­ cated among applicants pro rata . The Commission shall inform the Member States of the drawings made. / Article 4 Each Member State shall ensure that importers of the products in question have equal and continuous access to the quotas for as long as the balance of the relevant quota volume so permits . Article 5 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 6 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities, This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 29 June 1990 . For the Council The President M. SMITH